DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

In view of further search, arguments presented by Applicant (28MAR2022), claims amended by Applicant (28MAR2022) with further amendment by Examiner’s Amendment (below), Claims 1, 3, 4, 7 – 9, 11,12, 15 – 17, and 21 - 23 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Amendment

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this Examiner's amendment was given via email from Michael TIEFF (Reg. No. 57,845) on 6MAY2022. 
This listing of claims replaces all prior versions and listings in the application.


1. (Currently Amended) A positioning method, comprises:
obtaining a positioning capability supported by a User Equipment (UE) and determining, according to the positioning capability, that the UE is capable of obtaining positioning measurements by detecting an indoor/outdoor Positioning Reference Signal (ioPRS) for indoor/outdoor positioning;
obtaining positioning assistance data comprising ioPRS configuration data for each base station cell, and transmitting the positioning assistance data to the UE;
obtaining the positioning measurements provided by the UE, and positioning the UE based on the positioning measurements for the each base station cell, wherein the positioning measurements are obtained by the UE based on the ioPRS;
wherein the ioPRS comprises: a first Positioning Reference Signal (PRS) and a second PRS;
wherein Energy Per Resource Element (EPRE) of the first PRS is greater than EPRE of the second PRS;
wherein a transmission bandwidth and positions of the second PRS are the same as a transmission bandwidth and positions of the first PRS,[[;]] or, the second PRS occupies an entire carrier bandwidth;
wherein a time-domain configuration of the second PRS is transmitted on Orthogonal Frequency Division Multiplexing (OFDM) symbols distinct from OFDM symbols used for transmitting the first PRS.
2. (Canceled) 
3. (Previously Presented) The method according to claim 1, wherein the second PRS is transmitted together with signals for data communication service.
4. (Previously Presented) The method according to claim 1, wherein the first PRS and the second PRS are alternately transmitted in time.
5. (Canceled) 
6. (Canceled) 
7. (Previously Presented) The method according to claim 1, wherein:
Resource Element (REs) of the second PRS are distributed in a transmission bandwidth of the second PRS, and there is one RE of the second PRS in every three REs;
or REs of the second PRS are distributed in a transmission bandwidth of the second PRS, and there is one RE of the second PRS in every six REs;
or REs of the second PRS occupy all REs in a transmission bandwidth of a PRS-L.
8. (Currently Amended) A positioning method, comprising:
receiving an Observed Time Difference of Arrival (OTDOA) information request transmitted by a location server;
transmitting an OTDOA information response carrying positioning assistance data to the location server, wherein the positioning assistance data comprises for each base station cell, the ioPRS is for indoor/outdoor positioning;
wherein the ioPRS comprises: a first Positioning Reference Signal (PRS) and a second PRS;
wherein Energy Per Resource Element (EPRE) of the first PRS is greater than EPRE of the second PRS;
wherein a transmission bandwidth and positions of the second PRS are the same as a transmission bandwidth and positions of the first PRS; or the second PRS occupies an entire carrier bandwidth;
wherein a time-domain configuration of the second PRS is transmitted on Orthogonal Frequency Division Multiplexing (OFDM) symbols distinct from OFDM symbols used for transmitting the first PRS.
9. (Original) The method according to claim 8, further comprising:
transmitting downlink signals comprising the ioPRS according to the ioPRS configuration data.
10. (Canceled) 
11. (Original) The method according to claim 9, wherein the second PRS is transmitted together with signals for data communication service.
12. (Original) The method according to claim 9, wherein the first PRS and the second PRS are alternately transmitted in time.
13. (Canceled) 
14. (Canceled) 
15. (Previously Presented) The method according to claim 9, wherein:
Resource Element (REs) of the second PRS are distributed in a transmission bandwidth of the second PRS, and there is one RE of the second PRS in every three REs;
or REs of the second PRS are distributed in a transmission bandwidth of the second PRS, and there is one RE of the second PRS in every six REs;
or REs of the second PRS occupy all REs in a transmission bandwidth of a PRS-L.
16. (Currently Amended) A positioning method, comprising:
reporting a positioning capability supported by a User Equipment (UE) to a network side, wherein the positioning capability is used by the network side to determine that the UE is capable of obtaining positioning measurements by detecting an indoor/outdoor Positioning Reference Signal (ioPRS) for indoor/outdoor positioning;
obtaining positioning assistance data comprising ioPRS configuration data for each base station cell;
measuring downlink signals comprising the ioPRS based on the ioPRS configuration data to obtain positioning measurements, and reporting the positioning measurements to the network side;
wherein the ioPRS comprises: a first Positioning Reference Signal (PRS) and a second PRS;
wherein Energy Per Resource Element (EPRE) of the first PRS is greater than EPRE of the second PRS;
wherein a transmission bandwidth and positions of the second PRS are the same as a transmission bandwidth and positions of the first PRS; or the second PRS occupies an entire carrier bandwidth;
wherein a time-domain configuration of the second PRS is transmitted on Orthogonal Frequency Division Multiplexing (OFDM) symbols distinct from OFDM symbols used for transmitting the first PRS.
17. (Previously Presented) A positioning apparatus, comprising:
a memory configured to store program instructions;
a processor configured to invoke the program instructions stored in the memory and perform the method of claim 1.
18. (Canceled) 
19. (Canceled) 
20. (Canceled) 
21. (Previously Presented) A non-transitory computer storage medium storing computer executable instructions which are configured to cause the computer to perform the method of claim 1.
22. (Previously Presented) A positioning apparatus, comprising:
a memory configured to store program instructions;
a processor configured to invoke the program instructions stored in the memory and perform the method of claim 8.
23. (Previously Presented) A positioning apparatus, comprising:
a memory configured to store program instructions;
a processor configured to invoke the program instructions stored in the memory and perform the method of claim 16.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/           Examiner, Art Unit 2644